WALLACE, Senior Circuit Judge,
concurring.
I join the majority decision, but I write separately to clarify the record. Harrison did not raise the issue of assaultive behavior in his habeas petition, but we may *42nonetheless review it under United States v. Allen, 157 F.3d 661, 667 (9th Cir.1998). Harrison did not raise the double-counting issue to the National Appeals Board. The Commission had an opportunity to object in the district court on exhaustion grounds, but failed to. The exhaustion argument is thus waived.